        Case 5:17-cr-00882-DAE Document 166 Filed 11/13/18 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                         SAN ANTONIO DIVISION

USA,                                    §
                                        §
        Plaintiff,                      §    NO: SA:17-CR-00882(1)-DAE
vs.                                     §
                                        §
(1) Luis Valencia,                      §
                                        §
        Defendant.                      §

                     ORDER SETTING MOTION HEARING
        It is hereby ORDERED that the above entitled and numbered case is set

for a hearing on the MOTION to Dismiss Indictment/Information For Lack of

Authority to Prosecute (Acting Attorney General Whitaker Lacks Constitutional

Authority) (Dkt no. 164) before Senior U.S. District Judge David A. Ezra in

Courtroom 5, on the Third Floor of the John H. Wood, Jr. United States

Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX, on Monday,

November 26, 2018 at 09:00 AM. Government counsel's response to the above

mentioned motion is due by close of business day on Monday, November 19,

2018.

        IT IS SO ORDERED.

        DATED: San Antonio, Texas November 13, 2018.
Case 5:17-cr-00882-DAE Document 166 Filed 11/13/18 Page 2 of 2




                                ______________________________
                                DAVID A. EZRA
                                SENIOR U.S. DISTRICT JUDGE
